DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the communication filed on 02/06/2018.
	Claims 1-20 are being considered on the merits.

Drawings
	The drawings filed on 2/06/2018 are accepted. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Database Management Using Neural Networks for Textual Data Comparisons and Recommendations”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 10-11, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric (US 2016/0170982 A1, hereinafter “Djuric”) in view of Qamar (US 9589237 B1, hereinafter “Qamar”)

Regarding claims 1, 11, and 20, Djuric teaches a system, method, and non-transitory computer program product, comprising: 
at least one data processor (Djuric, para. 0080: “The exemplary computer platform includes an internal communication bus 1706, program storage and data storage of different forms, e.g., disk 1708, read only memory (ROM) 1710, or random access memory (RAM) 1712, for various data files to be processed and/or communicated by the computer, as well as possibly program instructions to be executed by the CPU 1704.”)
at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: (Djuric, para. 0080: “The exemplary computer platform includes an internal communication bus 1706, program storage and data storage of different forms, e.g., disk 1708, read only memory (ROM) 1710, or random access memory (RAM) 1712, for various data files to be processed and/or communicated by the computer, as well as possibly program instructions to be executed by the CPU 1704.”)) 
receiving, by a neural network, first textual data associated with a first item and second textual data associated with a second item (Djuric, para. 0009 and Fig. 9:“Each of the first and second pieces of information relates to one word in a plurality of documents, one of the plurality of documents, or one of user to which the plurality of documents are given…The model includes a first neural network” “Receive 1st and 2nd pieces of info (each relating to one word, document, or user”; examiner notes that the broadest reasonable interpretation of “receiving by the neural network” includes directly and indirectly receiving). 
converting, by the neural network, the first textual data to a first vector and the second textual data to a second vector, the first vector indicating one or more words associated with the first item, the second vector indicating one or more words associated with the second item (Djuric, para. 0009: “The model includes a first neural network model based, at least in part, on a first order of words within one of the plurality of documents and a second neural network model based, at least in part, on a second order in which at least some of the plurality of documents are given. Based on the model, a first feature vector of the first piece of information and a second feature vector of the second piece of information are estimated.”).
determining, by the neural network, whether the first item and the second item satisfy, based on a comparison of the first vector with the second vector, a similarity threshold (Djuric, paras. 0052-0053: “A joint representation engine 502 in this example receives training data in the training data set 506. Based on any suitable neural network models disclosed in the present teaching… a system 600 for hybrid query includes the joint representation engine 502…If the degree of similarity between two pieces of information (concepts) is above a threshold, then hybrid query engine 602 considers one as the query result for the other one”; ) 
Djuric does not explicitly disclose: 
selecting, by the neural network and in response to satisfaction of the similarity threshold, one of the first item and the second item, the selecting based on a selection criteria;
providing, by the neural network, a recommendation on a user interface regarding the selected first item or second item
However, Qamar teaches:
selecting, by the neural network and in response to satisfaction of the similarity threshold, one of the first item and the second item, the selecting based on a selection criteria (Qamar, col. 1, ln. 57-59 and col. 2, ln. 2-6: “The vector engine includes a neural network trained with corpus data including (i) the plurality of lists (ii) a plurality of titles” “Once trained, the vector engine can be used to select one or more of the lists, media objects, or a combination thereof based on cosine similarities between two or more of the feature vectors.”) 
providing, by the neural network, a recommendation on a user interface regarding the selected first item or second item (Qamar, col. 5, ln. 48-50 and col. 5-6, ln. 66-1: “Once trained, vector engine 150 is able to recommend media to a user by performing additional computations on the various feature vectors.” “music playlist is one example of media object lists 142 as would be presented through a user interface”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Qamar into Djuric. Djuric teaches a method of joint representation of documents using a neural network to compare the words of documents for similarity; Qamar teaches a vector engine using a neural network to take input and recommend media content. One of ordinary skill would have motivation to combine the teachings of Qamar into Djuric because making media recommendations requires human curation, which when automated can improve scalability, accuracy, and efficiency (Qamar col. 1, lns. 24-47).

Regarding claims 3 and 13, Djuric and Qamar teaches the system and method of claims 1 and 11 (above). Djuric further teaches:
wherein the operations further comprise preprocessing the first textual data and/or the second textual data to remove at least a portion of the first textual data and/or the second textual data (Djuric, para. 0066: “After pre-processing where the stopwords are removed, the hierarchical neural network models in the present teaching are trained on 80 million document sequences generated by users, containing a total of 100 million words and with a vocabulary size of 161 thousands.”)

Regarding Claim 4 and 14, Djuric and Qamar teaches the system and method of claims 1 and 11 (above). Djuric further teaches:
the converting comprises training a word embedding model and converting the first textual data to the first vector and the second textual data to the second vector using the trained word embedding model (Djuric, paras. 0042 and 0052: “It is understood that any suitable neural network models, such as but not limited, to n-gram language model, log-bilinear model, log-linear model, SG model, or CBOW model, can be used in any layer and the choice depends on the modalities of the problem at hand” “A joint representation engine 502 in this example receives training data in the training data set 506. Based on any suitable neural network models disclosed in the present teaching, the joint representation engine 502 estimates vector representations (feature vectors) for concepts in the training data set 506”. Examiner notes that the broadest reasonable interpretation of a “word embedding model” includes Skip-Gram or Continuous Bag of Words)

Regarding claim 5, Djuric and Qamar teaches the system and method of claim 4 (above). Djuric further teaches:
the word embedding model comprises a skip-gram model (Djuric, para. 0042: “In this example, continuous skip-gram (SG) model is used as the first neural network model 202”)

Regarding Claim 6 and 15, Djuric and Qamar teaches the system and method of claims 1 and 11 (above). Djuric further teaches:
comparing, in response to receiving the first and the second vectors, the one or more words associated with the first item and the one or more words associated with the second item (Djuric, para. 0058: “The vectors similarity measurement module 808 in this example determines similarity between any two or more pieces of input information based on a distance between their feature vectors…The vector representations in this example are all in the common vector space with the same dimensionality, and thus, can be compared directly by their distance therebetween”); and 
determining, based on the comparing the one or more words associated with the first item and the one or more words associated with the second item, a degree of similarity between the first item and the second item, wherein the similarity threshold comprises a threshold degree of similarity value (Djuric, para. 0009: “Each of the first and second pieces of information relates to one word in a plurality of documents, one of the plurality of documents, or one of user to which the plurality of documents are given…A similarity between the first and second pieces of information is determined based on a distance between the first and second feature vectors”; examiner notes that the broadest reasonable interpretation of threshold includes a condition i.e. a certain distance may be a threshold);

Regarding Claim 7 and 16, Djuric and Qamar teaches the system and method of claims 1 and 11 (above). Djuric further teaches:
the selection criteria comprises user-selected criteria (Djuric, para. 0069: “FIG. 12 depicts results of an exemplary experiment for providing most related news stories for a given keyword. Given a query word, one may be interested in finding the most relevant documents, which is a typical task an online search engine performs. The same keywords used in the experiment of FIG. 11 are used in this experiment to find the titles of the closest document vectors. As shown in FIG. 12, the retrieved documents are semantically related to the input keyword.”)

Regarding claims 10 and 19, Djuric and Qamar teaches the system and method of claims 1 and 11 (above). Qamar further teaches:
the recommendation comprises a first indication to store the first item in a database and/or a second indication to remove the second item from the database. (Qamar, col. 2, ln. 2-6: “Once trained, the vector engine can be used to select one or more of the lists, media objects, or a combination thereof based on cosine similarities between two or more of the feature vectors”. Examiner notes that the broadest reasonable interpretation of a “database” is any structured set of data such it would include a list of possibilities, the curation of which would then be a removal of items from such list i.e. database). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Qamar into Djuric. Djuric teaches a method of joint representation of documents using a neural network to compare the words of documents for similarity; Qamar teaches a vector engine using a neural network to take input and recommend media content. One of ordinary skill would have motivation to combine the teachings of Qamar into Djuric because making media recommendations requires human curation, which when automated can improve scalability, accuracy, and efficiency (Qamar col. 1, lns. 24-47).

Claims 2, 8-9, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric in view of Qamar and further in view of Ling, et. al. (“Integrating Extra Knowledge into Word Embedding Models for Biomedical NLP Tasks”, IEEE, 2018, hereinafter “Ling”)

Regarding claims 2 and 12, Djuric and Qamar teaches the system and method of claims 1 and 11 (above). Djuric further teaches:
wherein the determining is performed by an embedding layer of the neural network (Djuric, para. 0042: “It is understood that any suitable neural network models, such as but not limited, to n-gram language model, log-bilinear model, log-linear model, SG model, or CBOW model, can be used in any layer and the choice depends on the modalities of the problem at hand), and wherein the selecting and the providing are performed by a comparison layer of the neural network.” Examiner notes that the broadest reasonable interpretation of “embedding layer” includes a layer that implements embedding techniques such as Skip-Gram or Continuous Bag of Words Model). 
Neither Djuric nor Qamar explicitly discloses: 
the receiving and the converting are performed by an input layer of the neural network 
However, Ling teaches:
the receiving and the converting are performed by an input layer of the neural network (Ling, pg. 969, sec. II, para. 5: “where vn and v’n are the input and the output representation vectors of word wn, and N is the total vocabulary size. Note that, the representation vectors vn are between input layer and projection layer”). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Ling into Djuric and Qamar. Djuric teaches a method of joint representation of documents using a neural network to compare the words of documents for similarity; Qamar teaches a vector engine using a neural network to take input and recommend media content; Ling teaches integration of knowledge bases into embedded neural network models for natural language processing in the context of biomedical tasks. One of ordinary skill would have motivation to combine the teachings of Ling into Qamar and Djuric because the use of knowledge bases in embedded models outperformed standard continuous-bag-of-words and skip-gram language processing models (Ling, pg. 973, sec. VI).

Regarding Claim 8 and 17, Djuric and Qamar teaches the system and method of claims 1 and 11 (above). Neither Djuric nor Qamar teaches:
correlating a first weighted score with the first item and a second weighted score with the second item, the selection criteria comprising a weighted score value 
selecting the first item, when the first weighted score is higher than the second weighted score.  
However, Ling teaches:
correlating a first weighted score with the first item and a second weighted score with the second item, the selection criteria comprising a weighted score value (Ling, pg. 973, sec. V, subsec. C, para. 4): “For each concept, a vector representation is obtained from the embedding model. Each concept is measured using cosine similarity with all other concepts in order to obtain an average score. We use this score as the concept weight value applied to document retrieval”)
selecting the first item, when the first weighted score is higher than the second weighted score.  (Ling, pg. 973, sec. V, subsec. C, para. 4): “We assume that the more important concept will have a higher average score”. Examiner notes that in this hierarchical representation, the higher scored item is selected i.e. identified as being more important)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Ling into Djuric and Qamar. Djuric teaches a method of joint representation of documents using a neural network to compare the words of documents for similarity; Qamar teaches a vector engine using a neural network to take input and recommend media content; Ling teaches integration of knowledge bases into embedded neural network models for natural language processing in the context of biomedical tasks. One of ordinary skill would have motivation to combine the teachings of Ling into Qamar and Djuric because the use of knowledge bases in embedded models outperformed standard continuous-bag-of-words and skip-gram language processing models (Ling, pg. 973, sec. VI).

Regarding claims 9 and 18, Djuric, Qamar and Ling teach the system and method of claim 8 and 17 (above). Qamar further teaches:
the selecting comprises removing the second item from a database (Qamar, col. 2, ln. 2-6: “Once trained, the vector engine can be used to select one or more of the lists, media objects, or a combination thereof based on cosine similarities between two or more of the feature vectors”. Examiner notes that the broadest reasonable interpretation of a “database” is any structured set of data such it would include a list of possibilities, the curation of which would then be a removal of items from such list). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Qamar into Djuric. Djuric teaches a method of joint representation of documents using a neural network to compare the words of documents for similarity; Qamar teaches a vector engine using a neural network to take input and recommend media content. One of ordinary skill would have motivation to combine the teachings of Qamar into Djuric because making media recommendations requires human curation, which when automated can improve scalability, accuracy, and efficiency (Qamar col. 1, lns. 24-47).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang, et. al. (US 2017/0228361 A1) teaches a computer system for processing bulk messages into intelligent question retrieval models using context-dependent word database and vector word relationships. 
Yu, et. al. (US 2017/0286805 A1) teaches a system and method for identifying entitles directly from images using machine learning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY T. NGUYEN whose telephone number is (571)272-3406. The examiner can normally be reached M-F 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571) 270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STN/Examiner, Art Unit 4163                                                                                                                                                                                                        
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126